Hied, C. J., (dissenting.) At common law it was necessary to prove both breaking and entering in order to constitute burglary. But the statute has changed the common-law rule and made the breaking or entering a house in the night time, with intent to commit felony, burglary. Sec. 1606, Kirby's Digest. And the statute has further made the manner of breaking or entering not material, further than to show the intent of the intruder. Sec. 1604, Kirby's Digest. At common law, the breaking necessary to constitute burglary was an act of physical force, however slight, by which an obstruction to entering the house was forcibly removed. When the statute made this act of breaking, with the other essentials constituting the crime, sufficient, necessarily it intended the common-law breaking. That was the only breaking then understood in the nomenclature of the crime. The facts here constitute breaking within the meaning of the common-law definition, and, the statute having made that breaking, the other essentials being present, sufficient, the crime is complete. Authorities showing that the above is the correct definition of the common-law breaking, and its many applications by English and American courts, may be found collected in 5 Am. & Eng. Ene. Law, 45-8; and 6 Cyc. 174-178. This dissent is in conflict with Minter v. State, 71 Ark. 178, as well as the views expressed in the opinion of the majority herein. But that said views are unsound and in conflict with the elemental principles involved is respectfully submitted for the consideration of those who may pass upon it hereafter.